When reformation is sought of a deed which, through fraud or mistake, conveyed less land than was orally bought and paid for, the case does not stand as if there were no deed; and the error may be corrected without proof of such part performance as is necessary for a decree of specific performance compelling a conveyance of the whole land when no part of it has been conveyed. 1 Story Eq., ss. 152-161; Adams's Eq. 169, 171; 3 Gr. Ev., ss. 360, 363; Bloomer v. Spittle, Fisher's An. Dig. (1872) 131; Tilton v. Tilton, 9 N.H. 385, 392; (Purcell v. Miner, 4 Wall. 513;) Prescott v. Hawkins, 12 N.H. 19, 28 — 16 N.H. 122; Way v. Cutting, 17 N.H. 450, 451; Bellows v. Stone, 14 N.H. 175, 201; Smith v. Greeley, 14 N.H. 378; Craig v. Kittredge, 23 N.H. 231, 236; Busby v. Littlefield, 31 N.H. 193, 199 —33 N.H. 76; Webster v. Webster, 33 N.H. 18, 22, 23, 25; Doe v. Doe,37 N.H. 268, 285; Herbert v. Odlin, 40 N.H. 267; Brown v. Glines,42 N.H. 160; Kennard v. George, 44 N.H. 440; Leach v. Noyes, 45 N.H. 364; Peterson v. Grover, 20 Me. 363; Farley v. Bryant, 32 Me. 475; Tucker v. Madden, 44 Me. 206; Adams v. Stevens, 49 Me. 362; Burr v. Hutchinson,61 Me. 514; Beardsley v. Knight, 10 Vt. 185, 190; Griswold v. Smith,10 Vt. 452; Goodell v. Field, 15 Vt. 448; Blodgett v. Hobart,18 Vt. 414; Brown v. Lamphear, 35 Vt. 252; Shattuck v. Gay,45 Vt. 87; Allen v. Brown, 6 R. I. 386; Holabird v. Burr, 17 Conn. 556; Wooden v. Haviland, 18 Conn. 101; Stedwell v. Anderson, 21 Conn. 139; Knapp v. White, 23 Conn. 529; Blakeman v. Blakeman, 39 Conn. 320; Gillespie v. Moon, 2 Johns. Ch. 585; Wiswall v. Hall, 3 Paige Ch. 313; Johnson v. Taber,10 N.Y. 319; De Peyster v. Hasbrouck, 11 N.Y. 582; Rider v. Powell,28 N.Y. 310; Welles v. Yates, 44 N. Y. 525; Bush v. Hicks, 60 N.Y. 298; Ginschio v. Ley, 1 Philadelphia 383; Bartle v. Vosbury, 3 Gr. Cas. (Pa.) 277; Wyche v. Greene, 16 Ga. 49; Durant v. Bacot, 13 N. J. (Eq.) 201; Weller v. Rolason, 17 N. J. (Eq.) 13; Ehleringer v. Moriarty, 10 Iowa 78; Barber v. Lyon, 15 Iowa 37; *Page 390 
Canedy v. Marcy, 13 Gray 373; Metcalf v. Putnam, 9 Allen 97, 100.
In the last of these case, BIGELOW, J., delivering the opinion, says, — "Upon elementary principles, the plaintiff is entitled to have his deed reformed so that it may truly set forth the whole contract. * * * Upon proof of fraud in the omission of material stipulations in a written contract, a court of equity will admit parol evidence to establish the agreement, as it was understood and concluded between the parties." The defendants rely upon Glass v. Hulbert, 102 Mass. 24, where the doctrine of reformation of written contracts was subjected to a limitation at variance with the settled law of this state.
A court cannot disregard a valid statute, nor regard it with favor or disfavor, nor take out of its operation a case that is within it, nor grant relief, at law or in equity, against it. The judicial question is, What purpose of the legislature appears in its acts, upon the established rules of construction? "No action shall be maintained upon a contract for the sale of land, unless the agreement upon which it is brought, or some memorandum thereof, is in writing." Gen. St., c. 201, s. 12. "The supreme court shall have the powers of a court of equity in cases cognizable in such court, and may hear and determine, according to the course of equity, in case of charitable uses, trusts, fraud, accident, or mistake; * * * of specific performance of contracts; * * * and in all other cases where there is not a plain, adequate, and complete remedy at law." Gen. St., c. 190, s. 1. These provisions, though printed in different chapters, are consistent parts of one law. We are not to give either of them a strained construction, liberal or strict, for the special purpose of justice in a particular case, or for the general purpose of making the law what in our judgment it ought to be. The meaning of one act may be shown by other acts. There may be several acts, neither of which can be properly administered in a particular case, except as part of one law comprising them all. It may be necessary to consider one statute on any subject a part of the whole law, statutory and common, on that subject, as it is necessary to consider one section or word of a statute a part of that statute. The statute of frauds, severed from all other law, written and unwritten, and taken in its literal sense, would deny these plaintiffs the relief of specific performance, even if they had taken possession of the ten-acre lot and made valuable improvements upon it; and would leave people remediless in a great number of cases of fraud, accident, or mistake, for which ample remedies are provided by the statute of equity jurisdiction. And the latter statute, torn from the general body of the law, taken literally, and administered as if there were no other law, would deprive the community of safeguards which the statute of frauds and the common law were designed to afford, and which the statute of equity was not designed to take away. The well known general objects of these statutes are the principal guides for their construction. The statute of equity authorizes this court to administer the legal principles of the general system of equity, which, as *Page 391 
a great branch of the law of their native country was brought over by the colonists, and has always existed as a part of the common law, in its broadest sense, in New Hampshire. Wells v. Pierce, 27 N.H. 503, 512; Walker v. Cheever, 35 N.H. 339, 349. The statute of frauds prevents wrong being done in certain cases by the testimony of witnesses.
If, without written evidence of a contract for the sale of land, the vendee pays for the land, and, with the knowledge and consent of the vendor, takes possession of it, and makes valuable improvements upon it, he is entitled to the relief of specific performance. Upon the literal construction of the statute of fraud# there could not be a decree for specific performance in such a case, and there could not be, by parol evidence, a reformation of a deed enlarging its operation. But the statute, rightly construed, does not destroy either of these remedies, as the statute of limitations does not destroy the remedy in cases of fraudulent concealment of the cause of action (Bank v. Fairbanks, 49 N.H. 131, 141), as the registry laws do not destroy the effect of actual notice of an unrecorded deed (Gooding v. Riley, 50 N.H. 400), and as the statute of frauds does not disturb a boundary fixed by parol agreement and possession. Kellogg v. Smith, 7 Cush. 875; Knowles v. Toothaker, 58 Me. 172.
The plaintiffs are entitled to a decree for a conveyance of the ten-acre lot.
Case discharged.
STANLEY, J., did not sit.